Case: 14-12624   Date Filed: 01/23/2015   Page: 1 of 2


                                                     [DO NOT PUBLISH]




             IN THE UNITED STATES COURT OF APPEALS

                     FOR THE ELEVENTH CIRCUIT
                       ________________________

                             No. 14-12624
                         Non-Argument Calendar
                       ________________________

                 D.C. Docket No. 6:13-cr-00212-JA-GJK-1



UNITED STATES OF AMERICA,

                                                               Plaintiff-Appellee,

                                   versus

TODD LESLIE KROEBER,

                                                         Defendant-Appellant.

                       ________________________

                Appeal from the United States District Court
                    for the Middle District of Florida
                      ________________________

                            (January 23, 2015)

Before HULL, JULIE CARNES and BLACK, Circuit Judges.

PER CURIAM:
              Case: 14-12624     Date Filed: 01/23/2015   Page: 2 of 2


       Andrew J. Chmelir, appointed counsel for Todd Kroeber in this criminal

appeal, has moved to withdraw from further representation of the appellant and has

filed a brief pursuant to Anders v. California, 386 U.S. 738, 87 S. Ct. 1396,

18 L. Ed. 2d 493 (1967). Our independent review of the entire record reveals that

counsel’s assessment of the relative merit of the appeal is correct. Because

independent examination of the entire record reveals no arguable issues of merit,

counsel’s motion to withdraw is GRANTED, and Kroeber’s conviction and

sentence are AFFIRMED.




                                         2